DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on July 27, 2021 has been entered.
Claim 53 has been amended. Claims 58-61 are newly added. Claims 1, 2, 8, 9, 11, 12, 14, 16, 25, 26, 29, 33, 35, 36, 39, 40, 45, 49, 51, 53 and 55-61 are pending. Any objection or rejection expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection has been revised, and Applicant’s arguments are addressed insofar as they apply to the revised rejection. 
The declaration under 37 CFR 1.132 filed July 27, 2021 is insufficient to overcome the rejection the claims as set forth in the last Office action and is addressed below. 
Claim Rejections - 35 USC § 103
Claims 1, 2, 8, 26, 27, 29, 33, 45, 53, 55-57 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2005/0215520) and Rowe (US 2011/0028413) in view of Pipkin et al (US 2007/0020196).
Claim 53 has been amended so that the product used in preparing a reconstituted busulfan solution is “prepared according to claim 35.” 
Liu teaches the preparation of a water-soluble complex of a water-insoluble or sparingly soluble therapeutic agent and a cyclodextrin (CD) derivative. See abstract. The reference exemplifies the preparation of a complex of hydroxypropyl CD and busulfan with a 5:1 molar ratio, respectively. See Example 15. The complex is prepared by dissolving, simultaneously or successively, the busulfan and the CD derivative in an organic solvent, such as acetone or dimethylacetamide, and water. This is followed by removing the organic solvent to obtain a second aqueous solution that is then dried. The drying may be accomplished by freeze-drying (lyophilization) to obtain a product with a water content optimized below 1%. The product may then be administered to a patient as a solid or reconstituted liquid. The liquid is sterilized and decolorized. See paragraphs [0010]-[0027]; [0040]-[0048]; and the reference claims. 
The reference further suggests the preparation of similar complexes with a variety of other CD derivatives, including “sulphoalkyl beta-cyclodextrin” for this purpose. See paragraph [0021]. Given what is known in the art, one of ordinary skill would recognize this terminology to suggest “sulfoalkyl ether cyclodextrin,” but this is not made explicit in the reference.
The reference discusses what is termed “critical mole ratio” for a given CD and therapeutic agent: the ratio wherein the prepared complex forms a stable aqueous solution. See paragraph [0049]. For hydroxypropyl CD and busulfan, this ratio is 5:1. The reference further 
The reference is silent regarding the preparation of a complex having the recited degree of complexation, and the product uses in preparing a reconstituted solution is not prepared as recited in claim 35.  
Rowe teaches the use of a CD, such as a sulfoalkyl ether CD, the preparation of a composition of the CD in admixture with a drug having renal toxicity, such as busulfan, for administration of said drug in order to reduce the nephrotoxicity. See abstract; table at pp 3-4; and paragraphs [0041] and [0056]. The reference suggests drug:CD ratios of greater than 1:1. See paragraph [0061].      
Pipkin teaches that it is well known to solubilize drugs with CDs. See paragraph [0024]. The reference goes onto discuss the fact that sulfoalkyl CDs have the advantage over HPCDs in their lack of toxicity. The reference suggests their use for solubilizing a wide range of compounds. See paragraphs [0029]-[0032]. With respect to new claims 59-61, the reference describes a particular sulfoalkyl CD product, Captisol®, as having a combination of sulfobutyl ether moieties and hydrogens on the CD oxygens, wherein the counterion is sodium. See page 4. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Liu invention by substituting another CD, such as a sulfoalkyl ether CD like the sodium salt of Captisol® with a reasonable expectation of success. In the absence of unexpected results, this substitution would amount to a simple substitution of one known element for another to obtain predictable results because it is expressly suggested by both Liu and Rowe. The artisan would be motivated to make this modification because of the lack of toxicity in 
With respect to amended claim 53, the product to be used in recited as a product-by-process.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.” In re Thorpe 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) There is nothing to suggest, or any evidence provided demonstrating, that a product prepared by the manner suggested in the art would have any different characteristics distinguishing it from one prepared in the manner of claim 35. The burden thereby shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F2.d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 
It would be within the scope of the artisan to balance considerations of solubility and cost and optimize the CD:busulfan ratio through routine experimentation. Applicant has demonstrated no criticality with any such ratio. 
With respect to the percent complexation, as above, given that the art suggests a method of preparing the product that is essentially the same as the instant method, it would be expected that the same/obvious product would be obtained. Applicant has not demonstrated any criticality with any particular preparation protocol with respect to the chemical or structural limitations of the final product. 
. 
Applicant’s arguments filed July 27, 2021 have been fully considered but they are not persuasive.
Declarant Pipkin states that the particular steps of the recited manner “unexpectedly lead to a readily soluble and stable busulfan composition with a higher busulfan loading … when compared with directly combining busulfan and Captisol® solution.” This is not found to be persuasive. Declarant provides no evidence supporting the statement that such a product would differ in any unexpected way from that produced by the method suggested. The use of cyclodextrins for preparing stable and soluble drug products is well known. See Liu at paragraph [0009]:
The complex with this preparation method is component stable, and is a complex compound in the field of Supramolecular chemistry, which is extremely freely soluble or freely soluble in water, with rapid dissolving speed and infinite dilution stability.  

Declarant Pipkin further states that the saturated solubility phase boundary line in Figure 1 suggests that a molar ratio of greater than 12 would be required for a soluble and stable product. This is not found to be persuasive. First of all, it is noted that Applicant has the burden to fully explain any data proffered to support unexpected results and establish that it is of both 1:1) based on a phase solubility graph is problematic. It is strongly affected by the intrinsic solubility (S0) of the drug. See equation (3) of Loftsson et al (J. Incl. Phenom. Macrocycl. Chem., 2007). A correct K1:1 depends of S0 being equal to the concentration at the y-intercept of the graph, Sint, which is usually very inaccurate for compounds of limited solubility. See Loftsson at pp 546-547.  
Finally, it is noted that Declarant relies on the qualitative characteristics “readily soluble and stable.” These are not claim limitations. Nor are they found to be terms that are clearly defined in a measurable way in the specification.    
Applicant further argues that neither of Liu, Rowe, nor Pipkin teach all the claim limitations. This is not found to be persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Applicant further argues that Pipkin also fails to cure the defects of Liu because it is directed to a composition comprising a sulfoalkyl ether CD and a corticosteroid. Applicant further objects to the structural dissimilarity of corticosteroids with busulfan. This is not found to be persuasive. The structure of the complexed drug is irrelevant to the teaching that a sulfoalkyl ether CD, per se, exhibits lower toxicity than HPCD.   
In response to Applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 Finally, Applicant cites purported unexpected results set forth in the Dr. Pipkin’s declaration. This is addressed above. 

Claims 35, 36, 39, 40, 58, 60 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2005/0215520) and Rowe (US 2011/0028413) in view of Pipkin et al (US 2007/0020196) as applied to claims 1, 2, 8, 26, 27, 29, 33, 45, 53, 55-57 and 59 above, and further in view of Wu et al (WO 2008/031285).The Wu reference is in Chinese, so the citations will refer to the attached Derwent translation.  
Claim 53 has been amended, as set forth above. 
Liu, Rowe and Pipkin teach as set forth above. Pipkin further teaches that SAE-CD complexes may be prepared by a variety of methods. See paragraphs [0338]-[0351]. This includes the addition of the drug in a solution of organic solvent to an aqueous solution of CD. See paragraphs [0343]-[0344]. The reference is silent regarding removing the organic solvent from a first mixture for form a second mixture and thereafter, drying the second mixture. 
Wu teaches the preparation of complexes comprising a drug and various cyclodextrins, including SBE-CD. The reference teaches a preparation method wherein the drug is dissolved in an organic solvent and added to an aqueous solution of the CD. The solvent it removed by evaporation to provide an aqueous mixture. This mixture is then dried. See Examples at page 9 of the translation. The reference teaches that solvent molecules can compete with the drug for CD complexation, providing the rationale for removal of solvent after the dissolution of the drug 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Liu invention by substituting another CD, as discussed above. It would be further within the scope or the artisan to prepare such a complex using any known method of production, including the method taught by Wu combining a solution of the drug in an organic solvent with a solution of the CD in water, followed by a two-step drying process, with a reasonable expectation of success. This modification would amount to a simple substitution of one known element for another to obtain predictable results. This method has benefits taught by Wu and discussed above. There does not appear to be any criticality in the solvent used to prepare the CD for combining with busulfan. It would be further within the scope of the artisan to select any commonly used technique, such as lyophilization as suggested by Liu, to dry the final mixture.   
Applicant’s arguments filed July 27, 2021 have been fully considered but they are not persuasive.
Applicant’s argument regarding Chaudhary is moot in view of the revised rejection.
Applicant further cites the Pipkin declaration purporting unexpected results. This is not found to be persuasive. The fact that the process results in a readily soluble and stable product is not to be unexpected. Liu reports a 5:1 (CD:busulfan) molar ratio, so a 12:1 or less is not unexpected. Furthermore, the preparation process is one known in the art. Recognizing another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis of patentability when the differences would otherwise be obvious.
.    
	
Claims 1, 2, 8, 9, 11, 12, 14, 16, 25, 26, 29, 33, 45, 49, 51, 53, 55-57 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2005/0215520) and Rowe (US 2011/0028413) in view of Pipkin et al (US 2007/0020196) and Andersson et al (US 5,430,057).
Liu, Rowe and Pipkin teach as set forth above. The references are silent regarding the administration of a busulfan:SAECD product to condition a subject for hematopoietic stem cell transplantation or the treatment of leukemia, etc.
Andersson teaches the preparation of stable parenteral formulations of sufulfan wherein the busulfan is combined with a solubilizing agent, such as a CD. See abstract; examples; and reference claim 1. The reference further suggests the preparation of formulations comprising busulfan concentration ranges of 1-7.5 mg/ml and 2-4 mg/ml for administration. See col 4, lines 54-57 and col 8, lines 60-68. The reference further suggests the administration of this product for the treatment of malignant disease, such as leukemia, and conditioning for bone marrow transplant. See col 1, lines 54-68; col 6, lines 45-61; and reference claims 26-31. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to administer the composition made obvious by the combination of Liu, Rowe and Pipkin to a patient for any of the therapeutic methods suggested by Andersson, including treatment leukemia or conditioning a patient for bone marrow transplant with a reasonable expectation of success. In the absence of unexpected results, it would be within the .   
Applicant’s arguments filed November 11, 2020 have been fully considered but they are not persuasive.
Applicant argues that Anderson fails to cure the alleged defects of Liu because a person of ordinary skill in the art would have no reasonable expectation that merely replacing HPCD with SAECD would result in a composition with suitable pharmaceutical properties. This is not found to be persuasive. This is addressed above. The examiner maintains that the combination is expressly suggested by the art of record, as set forth above. 
Applicant further cites purported unexpected results. This is not found to be persuasive. The examiner does not agree that any unexpected results have been presented. This is addressed above. 











Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Thursday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623